Case: 21-40059       Document: 00515946749            Page: 1      Date Filed: 07/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                July 21, 2021
                                     No. 21-40059
                                                                               Lyle W. Cayce
                                   Summary Calendar                                 Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Manuel Villarreal,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:08-CR-130-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Manuel Villarreal pleaded guilty of alien-smuggling in violation of
   8 U.S.C. § 1324(a)(1)(A)(ii) and (B)(ii) and was sentenced to 37 months of
   imprisonment and 3 years of supervised release. The district court later
   revoked his supervised release based on his arrest for criminal trespass, his


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-40059      Document: 00515946749          Page: 2   Date Filed: 07/21/2021




                                    No. 21-40059


   failure to abide by the nighttime-curfew condition, and his failure to partici-
   pate in home detention/electronic monitoring as directed. The court sen-
   tenced Villarreal to 13 months of imprisonment followed by a new 23-month
   term of supervised release.
          At the revocation hearing, the district court stated that Villarreal
   would be subject to the “standard terms and conditions of supervision” and
   the “prior conditions” imposed at his original sentencing. One of the “prior
   conditions” was the requirement that Villarreal participate in anger-
   management counseling “as deemed necessary and approved by the proba-
   tion officer.”
          In addition to the anger-management condition, the probation officer
   recommended, in court at the revocation hearing, that Villarreal be required
   to register as a sex offender and participate in sex-offender mental health
   counseling, among other sex-offender related conditions, based on Villar-
   real’s 2008 Texas conviction of aggravated sexual assault of a child. The
   court imposed all of the recommended sex-offender-related special
   conditions.
          On appeal, Villarreal first claims that the imposition of the anger-
   management condition was an impermissible delegation of judicial authority.
   Alternatively, Villarreal contends that the wording of the condition, which
   includes the phrase “as deemed necessary and approved by the probation
   officer,” creates an ambiguity as to whether the court delegated to the pro-
   bation officer the authority to impose the condition.
          The government urges that Villarreal’s challenge to the anger-
   management condition should be reviewed for plain error because he did not
   object to the special condition at the revocation hearing. Villarreal maintains
   that the issue should be reviewed for abuse of discretion because he had no
   meaningful opportunity to object. Consistent with United States v. Gomez,
   960 F.3d 173, 179−80 (5th Cir. 2020), review is for plain error.


                                         2
Case: 21-40059         Document: 00515946749              Page: 3       Date Filed: 07/21/2021




                                          No. 21-40059


           As the government concedes, Villarreal has demonstrated a clear or
   obvious error that affected his substantial rights. 1 Villareal fails, however, to
   brief or even address the fourth prong of plain error, and this court refuses to
   correct plain error where “the complaining party makes no showing as to the
   fourth prong.” 2
           Moreover, Villarreal may seek modification of the challenged anger-
   management condition under 18 U.S.C. § 3583(e)(2) and a hearing per Fed-
   eral Rule of Criminal Procedure 32.1(c) any time before the expiration or
   termination of his 23-month term of supervised release. Thus, Villarreal has
   the alternative remedy under § 3583(e)(2) by which the district court could
   resolve, in the first instance, any ambiguity about whether it intended his
   participation in anger-management counseling or whether, instead, it dele-
   gated authority to decide to the probation officer—as distinguished from this
   court’s vacating the special condition and remanding for clarification. 3
           Even if Villarreal had adequately briefed the four prongs, he has not
   met his burden of showing that the anger-management condition so seriously
   threatens the fairness, integrity, or public reputation of judicial proceedings
   that it requires correction on plain error review. 4



           1
            See Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Barber,
   865 F.3d 837, 840 (5th Cir. 2017).
           2
              United States v. Rivera, 784 F.3d 1012, 1018 n.3 (5th Cir. 2015); accord United
   States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002) (providing that the defendant “has the
   burden to show” that each prong of the plain-error test is satisfied); United States v.
   Freeman, No. 20-50181, 2021 U.S. App. LEXIS 20431, at *13 (5th Cir. July 9, 2021) (per
   curiam) (unpublished) (quoting Reyes, 300 F.3d at 558).
           3
            See United States v. Mendoza-Velasquez, 847 F.3d 209, 213 (5th Cir. 2017) (stating
   that modifiability of a special condition “weighs heavily” against finding that prong four
   has been satisfied (internal quotation marks and citation omitted)).
           4
            See Puckett, 556 U.S. at 135. As the government reasons, “neither Barber nor any
   other case may be read to require that [this court] exercise its fourth-prong discretion here
   because that would result in an impermissible ‘per se’ approach to plain error.” See also



                                                3
Case: 21-40059           Document: 00515946749              Page: 4       Date Filed: 07/21/2021




                                            No. 21-40059


           For his second issue, Villarreal claims that the district court erred in
   imposing the sex-offender special conditions because there was insufficient
   information before the court to establish a reasonable relationship to the
   § 3583(d) factors. He concedes that he did not object to the sex-offender
   registration and other sex-offender related conditions of supervision on the
   basis of § 3583(d) and that review is for plain error only.
           The district court was entitled to credit the probation officer’s factual
   statements at the revocation hearing—that Villarreal was convicted in 2008
   of rape of a child and was sentenced to 10 years in state custody—as reliable
   evidence. 5 The court likewise was entitled to rely on Villarreal’s confirma-
   tion, at the revocation hearing, that the information provided by the proba-
   tion officer was correct. The conditions, which are included in the written
   revocation judgment, are reasonably related to, among other things, the per-
   sonal “history and characteristics of the defendant” and “the need . . . to
   afford adequate deterrence.” 6
           Villarreal has failed to show error, plain or otherwise, in the imposition
   of the sex-offender registration and the other sex-offender special conditions
   of supervised release.              Based on the foregoing, the judgment is
   AFFIRMED.




   id. at 142 (emphasizing that a “per se approach to plain-error review is flawed” (internal
   quotation marks and citation omitted)).
           5
               See United States v. Valdez, 453 F.3d 252, 267 (5th Cir. 2006).
           6
               See 18 U.S.C. § 3553(a)(1), (2)(B); § 3583(d)(1).



                                                  4